DoNLON, Judge:
These appeals to reappraisement were consolidated for trial, the official papers and an affidavit of the seller were introduced in evidence, and the appeals submitted for decision, with leave granted counsel to file briefs. Plaintiff now has filed a motion, consented to by the defendant, praying that the submission be set aside and vacated, in order that plaintiff may abandon said appeals. Written abandonment has been filed by counsel for plaintiff.
Now, therefore, it is hereby ordered that the submission of these consolidated appeals to reappraisement be and it hereby is set aside and vacated. The consolidated appeals for reappraisement, having been abandoned, are dismissed.
Judgment will be entered accordingly.